Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 7 February 2022. Applicants’ arguments have overcome the objections to the disclosure and the 35 USC 112 rejection. The amendments to the claims have overcome the art rejections. 
Election/Restrictions
Claims 22 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 August 2021.
	Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected species, there being no allowable generic or linking claim. The
embodiments of claims 2-5 where the moiety having a conjunction structure of the ligand is not a
substituted or unsubstituted monocyclic aromatic ring are not being examined since they are
directed to non-elected species. Election was made without traverse in the replay filed on 11
October 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102925138.
The translation for this reference shows it teaches Group II-VI semiconductor quantum
dots, nanoparticles, having conjugated ligand I bonded to the surface of the quantum dots. The ligand can have formula III, which is a C6 heteroaryl group having a thiol group attached thereto or formula IV, which is a C5 heteroaryl group having a thiol group attached thereto. The conjugated main body of formulas III and IV can include those of claim 5. The taught formula III can have groups R4 and R5 attached anywhere on the range and thus includes formulas where one is in the para position and the other is in the ortho position. These R groups can both be methyl or trifluoromethyl, a substituted methyl, and which reads upon those claimed. The taught formula IV has R8 in the ortho position and which can be methyl and R7 in the para position, which can be amino, a functional group. The reference suggests the claimed composite. 
Allowable Subject Matter
Claims 2, 16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a composition comprising the polyvalent metal compounds of claims 18-21, the claimed nanoparticles and the elected  ligand. There is no teaching or suggestion in the cited art of record of a composition comprising the ligand of claim 16, the claimed nanoparticles and the elected ligand. There is no teaching or suggestion in the cited art of record of a composition the claimed nanoparticles and the elected  ligand, where the ligand is an oligomer or a monomer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/9/22